I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON            FILED
                                                                        March 1, 1996

                                                                      Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk
J AMES M LLER
        I                                        )   MONROE COUNTY
                                                 )   03A01- 9504- CH- 00123
       Pl a i nt i f f - Appe l l a nt           )
                                                 )
                                                 )
       v.                                        )   HON. EARL H. HENLEY,
                                                 )   CHANCELLOR
                                                 )
M LLER BROTHERS FARM
 I                  S, I NC.                     )
LARRY L. M LLER,
          I                                      )
GARRY M LLER a nd
       I                                         )
ALLEN M LLER
       I                                         )
                                                 )
       De f e nda nt s - Appe l l e e s          )   AFFI RMED AND REMANDED




J OHN W CLEVELAND OF SW
       .               EETWATER FOR APPELLANT

J EFFREY L. CUNNI NGHAM OF ATHENS FOR APPELLEES




                                          O P I N I O N




                                                                  Godda r d, P. J .




               Thi s i s t he s e c ond a ppe a l i n a c ont i nui ng di s put e

b e t we e n f our of t he s ons of Andr e w K. M l l e r , de c e a s e d; na me l y ,
                                                 i

J a me s M l l e r , La r r y L. M l l e r , Ga r r y M l l e r a nd Al l e n M l l e r .
          i                       i                    i                       i
                The s ui t gi vi ng r i s e t o t he pr e s e nt a ppe a l wa s f i l e d b y

J a me s M l l e r a ga i ns t M l l e r Br ot he r s Fa r ms , I nc . , a nd hi s t hr e e
          i                     i

b r o t he r s , La r r y L. , Ga r r y, a nd Al l e n M l l e r .
                                                        i                The or i gi na l

c o mp l a i nt c ont a i ne d t he f ol l owi ng t hr e e c ount s :         Count One s ou g h t

t o t e r mi na t e a c e r t a i n l e a s e e nt e r e d i nt o be t we e n Andr e w K.

M l l e r a nd M l l e r Br ot he r s Fa r ms , I nc . , pr e di c a t e d upon t he
 i              i

l e s s e e ' s f a i l ur e t o p a y r e nt a s r e qui r e d by t he l e a s e .     At t r i a l

a n d o n a ppe a l f our ot he r de f i c i e nc i e s we r e a s s e r t e d:       non- pa yme n t

o f t a xe s , f a i l ur e t o ma i nt a i n r e pl a c e me nt c os t i ns ur a nc e , f a i l u r e

t o ma i n t a i n pr ope r t y, a nd f a i l ur e t o de l i ve r i ns ur a nc e pr oc e e d s

t o t h e l e s s or .   Count t wo s ought a pa r t i t i on of t he l a nds owne d

b y An d r e w K. M l l e r whi c h we r e i nhe r i t e d by hi s s ons , t he
                   i

i n d i v i d ua l pa r t i e s t o t hi s s ui t .       Count t hr e e s ought a j udi c i a l

d i s s o l u t i on of t he c or por a t i on be c a us e t he a c t i ons of t he

De f e n d a nt di r e c t or s we r e " unl a wf ul , oppr e s s i ve a nd f r a udul e nt ,

a n d t h a t t he y we r e mi s a ppl yi ng or wa s t i ng t he c or por a t e a s s e t s . "



                The Cha nc e l l or r e f us e d t o de c l a r e a f or f e i t ur e of t h e

l e a s e o r a j udi c i a l di s s ol ut i on of t he c or por a t i on, r e s ul t i ng i n

t h i s a p pe a l by J a me s , i ns i s t i ng he wa s i n e r r or i n bot h r e s pe c t s .



                At t he out s e t , t wo ma t t e r s ne e d t o be a ddr e s s e d.

Fi r s t , t he de c r e e i n t hi s c a us e i s not a f i na l one i n t ha t c ou n t

t wo h a s not be e n r e s ol ve d a nd r e ma i ns pe ndi ng.             Howe ve r , be c a us e

t he v a l i di t y o f t he l e a s e i s s i gni f i c a nt i n de t e r mi ni ng t he va l ue

o f t h e pr ope r t y i f s ol d f or a pa r t i t i on unde r c ount t wo, we de e m

i t a p p r opr i a t e t o t r e a t t h i s a ppe a l bot h a s t o c ount s one a nd



                                                      2
t h r e e a s a Rul e 9 I nt e r l oc ut or y Appe a l a nd s us pe nd a l l unc ompl i e d

wi t h r e qui r e me nt s ne c e s s a r y f or s uc h a n a ppe a l .



               Se c ond, t hr e e mo t i ons t o c ons i de r pos t - j udgme nt f a c t s

h a v e b e e n f i l e d, one by J a me s M l l e r a nd t he ot he r t wo by t he
                                            i

Ad mi ni s t r a t or , C. T. A. , f or t he Es t a t e of Andr e w K. M l l e r .
                                                                        i                    Al l

t h r e e a r e de ni e d b e c a us e e i t he r t he y do not me e t t he r e qui r e me nt s

o f Ru l e 14 of t he Te nne s s e e Rul e s of Appe l l a t e Pr oc e dur e f or s u c h

mo t i o n s , or do not a ddr e s s ma t t e r s ge r ma ne t o t he i s s ue s r a i s e d

i n t h i s a ppe a l .



               As t o t he i s s ue r e l a t i ng t o f or f e i t ur e of t he l e a s e ,

t h e p e r t i ne nt pr ovi s i ons t he r e of a r e a s f ol l ows :



       1.      . . . .

       Sh oul d a ny mont hl y i ns t a l l me nt r e ma i n i n de f a ul t t hi r t y
       ( 3 0) da ys , t he n a nd i n t ha t e ve nt t he Owne r ma y gi ve
       t h e Te na nt s a t hi r t y ( 30) da y wr i t t e n not i c e ma i l e d by
       c e r t i f i e d ma i l t o t he i r l a s t known a ddr e s s , d i r e c t i ng
       t h e Te na nt s t o c ur e t he de f i c i e nc y a nd br i ng t he
       p a yme nt t o da t e wi t hi n t hi r t y ( 30) da ys of t he wr i t t e n
       n o t i c e , a nd i n t he e ve nt t ha t t he y f a i l t o do s o t hi s
       c o nt r a c t or a ny ba l a nc e t he r e on, or a ny une xe r c i s e d
       r i ght s t he r e unde r , s h a l l be f or f e i t e d a nd t he ba l a nc e
       o f t he c ont r a c t de c l a r e d nul l a nd voi d a t t he opt i on of
       t h e Owne r .

        2.      The Le s s e e a gr e e s :
                  ( a ) Tha t i t wi l l pa y t he s a i d r e nt a t t he t i me s
        a n d i n t he ma nne r a f or e s a i d.

                   ( b) Dur i ng t he t e r m he r e of t he Le s s e e     s ha l l pa y
        a l l o f t he r e a l e s t a t e t a xe s a nd i n t he e ve nt   t he y f a i l
        t o do s o, t he Le s s or s ha l l pa y t he t a xe s a nd t       he a mount
        t h us pa i d s ha l l be a dde d a nd be pa i d a s a pa r t         of t he
        r e nt a l he r e i n pr ovi de d.

                   ( c ) Tha t i t wi l l dur i ng t he s a i d t e r m i ns ur e
        a n d ke e p i ns ur e d i n t he na me of t he l e s s or a ny a nd a l l

                                                3
b u i l di ngs on t he pr e mi s e s f r om l os s a nd ke e p t he m
i n s ur e d i n t he na me of t he Le s s or f r om l os s or da ma ge
b y f i r e i n a t l e a s t a s um e qua l t o t he c os t t o r e pl a c e
s a i d bui l di ngs i n i ns ur a nc e c ompa ni e s t o be a ppr ove d by
t he Le s s or , a nd t ha t i t wi l l pa y a l l t he pr e mi ums
n e c e s s a r y f or t hos e p ur pos e s pr ompt l y a f t e r t he s a me
s h a l l be c ome due , a nd wi l l pr ompt l y de l i ve r t o t he
Le s s or t he pol i c i e s of i ns ur a nc e a nd t he r e c e i pt s f or
s u c h pr e mi ums :     Pr ovi de d, t ha t i f t he Le s s e e s ha l l a t
a n y t i me f a i l t o i ns ur e or ke e p i ns ur e d a s a f or e s a i d,
t h e Le s s or ma y do a l l t hi ngs ne c e s s a r y t o e f f e c t or
ma i nt a i n s uc h i ns ur a n c e , a nd a ny mone ys e xpe nde d t o hi m
f o r t ha t p ur c ha s e s ha l l be r e pa ya bl e by t he Le s s e e on
d e ma nd, a nd ma y b e r e c ove r e d a s r e nt i n a r r e a r .

           . . . .

         ( g) Tha t i t wi l l ke e p a l l bui l di ngs a nd pr e mi s e s ,
i n c l udi ng t he pl umbi ng a nd e l e c t r i c a l s ys t e ms , i n s uc h
r e pa i r a s t he s a me a r e a t t he c omme nc e me nt of t he s a i d
t e r m or ma y be put i n dur i ng t he c ont i nua nc e t he r e of ,
r e a s ona bl e we a r a nd t e a r a nd da ma ge by f i r e or ot he r
u n a voi da bl e c a s ua l t y onl y e xpe c t e d [ s i c ] a nd wi l l
p r ompt l y r e pl a c e a l l gl a s s t he r e of br oke n dur i ng t he
s a i d t e r m by ot he r of t he s a me s i z e a nd qua l i t y.

           . . . .

4.       I f t he Le s s e e or i t s r e pr e s e nt a t i ve s or a s s i gns
s h a l l ne gl e c t or f a i l t o pe r f or m a nd obs e r ve a ny
c o ve na nt whi c h on t he Le s s e e ' s pa r t i s t o be pe r f or me d,
o r i f hi s l e a s e hol d e s t a t e s ha l l be t a ke n on e xe c ut i on,
o r i f t he Le s s e e s ha l l be de c l a r e d ba nkr upt or
i n s ol ve nt a c c or di ng t o l a w, or s ha l l ma ke a n a s s i gnme nt
f o r t he be ne f i t of i t s c r e di t or s ot he r t ha n Swe e t wa t e r
Va l l e y Ba nk, t he n t he Le s s or ma y, i mme di a t e l y or a t a ny
t i me t he r e a f t e r , but onl y wi t h not i c e or de ma nd t o a nd
t h e e xpr e s s wr i t t e n c ons e nt of Swe e t wa t e r Va l l e y Ba nk,
e n t e r i nt o a nd upon t he pr e mi s e s or a ny pa r t t he r e of ,
a nd r e pos s e s s t he s a me a s of t he i r f or me r e s t a t e , a nd
e x pe l t he Le s s e e a nd t hos e c l a i mi ng unde r hi m a nd
r e move t he i r e f f e c t s , f or c i bl y, i f ne c e s s a r y, wi t hout
b e i ng t a ke n or de e me d t o be gui l t y of a ny ma nne r of
t r e s pa s s , a nd t he r e upon t hi s l e a s e s ha l l t e r mi na t e , but
wi t hout pr e j udi c e t o a ny r e me di e s whi c h mi ght ot he r wi s e
b e us e d by t he Le s s or f or a r r e a r s of r e nt or a ny br e a c h
o f t he Le s s e e ' s c ove na nt s .

5.         I n c a s e t he pr e mi s e s or a ny pa r t t he r e of s ha l l a t
a ny t     i me dur i ng t he s a i d t e r m be de s t r oye d or da ma ge d
by f i     r e or ot he r una voi da bl e c a s ua l t y, t he Le s s or ma y
ke e p     a ny i ns ur a nc e pr oc e e ds whi c h c ompe ns a t e f or s a i d
l os s ,     b ut t hi s l e a s e wi l l c ont i nue i n f ul l f or c e a nd



                                          4
       e f f e c t f or t he pr e mi s e s i n i t s da ma ge d or uni mpr ove d
       c o ndi t i on.



               I t wi l l be not e d f r om t he f or e goi ng t ha t t he r e nt t o b e

p a i d wa s t o be a gr e e d upon by t he pa r t i e s a nnua l l y.          The pr oof

s h o we d t ha t t he l e s s e e s pa i d $1000 pe r mont h pl us pa yme nt s on a

c e r t a i n i nde bt e dne s s pr e vi ous l y i nc ur r e d by Andr e w M l l e r , a s
                                                                            i

we l l a s i ns ur a nc e a nd t a xe s .    Af t e r t he de a t h of Andr e w M l l e r
                                                                                 i

t h e $ 1 0 00 pe r mont h pa yme nt s we r e not ma de a nd r e ma i ne d unpa i d

u n t i l t he he a r i ng be f or e t he Cha nc e l l or on Nove mbe r 17, 1994.

Af t e r t he he a r i ng h e or de r e d t ha t t he a r r e a r a ge a s t o t he mont h l y

p a yme nt s b e ma de i mme di a t e l y t o t he Es t a t e of Andr e w M l l e r , a nd
                                                                           i

a l s o t h e e ns ui ng mont hl y p a yme nt s , whi c h he f i xe d a t $1000.



               As t o t he f i r s t i ns i s t e nc e r e l a t i ve t o f a i l ur e t o pa y

r e nt , t he De f e nda nt s c ont e nd t ha t be c a us e t he l e a s e r e qui r e d t h e

r e n t a l a mount t o be de t e r mi ne d a nnua l l y, i t wa s not pa i d be c a u s e

n o s u c h de t e r mi na t i on ha d be e n ma de .    W a gr e e wi t h t he
                                                          e

Ch a n c e l l or t ha t i t wa s a ppr opr i a t e , i n l i ght of t he f a c t t ha t

$ 1 0 0 0 c a s h pl us ot he r pa yme nt s ha d be e n ma de i n t he pa s t , t hi s

wo u l d b e a n a ppr opr i a t e a mount t o pa y pe ndi ng a de t e r mi na t i on o f

t h e a nn ua l r e nt .   Howe ve r t ha t ma y be , i t i s c l e a r f r om t he l e a s e

a gr e e me nt t ha t b e f or e t he l e a s e c a n be de c l a r e d voi d f or f a i l u r e

t o p a y r e nt , not i c e mus t ha ve be e n gi ve n by t he l e s s or t o t he

l es s ee.    I n t he pr e s e nt c a s e no s uc h not i c e wa s gi ve n a nd t he

l e a s e ma y not be f or f e i t e d f or t hi s r e a s on.




                                                5
                      As t o t he ne xt t wo i ns i s t e nc e s r e l a t i ve t o non- pa yme n t

o f t a x e s a nd f a i l ur e t o obt a i n a ppr opr i a t e i ns ur a nc e ,                            t he l e a s e

s p e c i f i c a l l y p r ovi de s t he l e s s or ma y c ur e a ny de f i c i e nc y a nd

c ha r g e t he s a me t o t he l e s s e e .



                      Be c a us e t he s pe c i f i c r e l i e f a c c or de d by t he l e a s e t o

t he l e s s or , a s d i s t i ngui s h e d f r om t he ge ne r a l r e l i e f r e l a t i ve t o

b r e a c h of a ny c ove na nt s , a nd t he f a c t t ha t f or f e i t ur e s a r e not

f a v o r e d unde r our j ur i s pr ude nc e , Hoot on v. Na c a r a t o GM Tr uc k,
                                                                            C

I nc . , 7 72 S. W 2d 41 ( Te nn. App. 1989) ; Ha s de n v. M Gi nni s , 5 4
                  .                                          c

Te n n . Ap p. 39, 387 S. W 2d 631 ( 1964) , we a r e i nc l i ne d t o be l i e v e
                           .

t h a t t h e l e s s or s '         r e me dy woul d be a s s pe c i f i c a l l y s e t out i n t h e

l e a s e r e l a t i ve t o t he s e t wo i t e ms , a nd t ha t t he Cha nc e l l or wa s

c o r r e c t i n r e f us i ng t o voi d t he l e a s e on t hos e gr ounds .



                      W t h r e ga r d t o t he f a i l ur e t o ma i nt a i n t he pr ope r t y,
                       i

t h e pr i nc i pa l c ompl a i nt i s t ha t r e pa i r s we r e not ma de a f t e r wi n d

s t or m d a ma ge .           I t wi l l be not e d, h owe ve r , t h a t t he l e a s e

s p e c i f i c a l l y e xc e pt e d 1 una voi da bl e c a s ua l t y.



                      As t o s e c t i on 5 of t he l e a s e r e ga r di ng i ns ur a nc e

p r o c e e d s , i t wi l l be not e d t ha t t he pr ovi s i on i s not l i s t e d un d e r

c o v e n a n t s of t he l e s s e e a nd doe s not r e qui r e t he l e s s e e t o

d e l i v e r i ns ur a nc e pr oc e e ds t o t he l e s s or .                      I t onl y gi ve s t he

l e s s o r t he r i ght t o r e t a i n t he m, whi c h e nvi s i one d t he i r be i ng

p a i d t o t he l e s s or r a t he r t ha n t he l e s s e e .                       Cons e que nt l y, t he

           1
                      Th e l e a s e u s e s t h e wo r d " e x p e c t e d " r a t h e r t h a n " e x c e p t e d " ;
h o we v e r ,   it   i s cl e a r f r om t he cont e xt t ha t t hi s i s a t ypogr a phi c a l er r or .

                                                                6
l e s s e e d i d not br e a c h t hi s pr ovi s i on.      M e ove r , i t s houl d a l s o
                                                             or

b e n o t e d t ha t Se c t i on 5 i s s e pa r a t e a nd a pa r t f r om Se c t i on 4,

g i v i n g t he l e s s or t he r i ght of r e - e nt r y f or f a i l ur e t o pe r f or m

t h e c o v e na nt s e nume r a t e d i n Se c t i on 2.    Fi na l l y a s t o t hi s poi n t ,

we no t e t ha t c e r t a i n r e pa i r s we r e ma de by t he i ns ur a nc e pr oc e e ds

r e c e i v e d b y t he l e s s e e a nd ot he r s we r e c ont e mpl a t e d de pe ndi ng

u p o n a de t e r mi na t i on of t he e xt e nt of t he da ma ge t o a ba r n.



                 As t o t he i s s ue s c onc e r ni ng di s s ol ut i on of t he

c o r p o r a t i on, our r e vi e w of t he r e c or d pe r s ua de s us t ha t t hi s i s

a n a p p r opr i a t e c a s e f or a f f i r ma nc e unde r Rul e 10( a ) of t hi s

Co u r t .



                 For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of c os t s

b e l o w.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t t he Pl a i nt i f f a nd

h i s s u r e t y.



                                             _______________________________
                                             Hous t on M Godda r d, P. J .
                                                        .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                7